5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 14 objected to because of the following informalities:  Both claims recite “output the first image, a second image of the biological organ in a first direction…”.  The Examiner believes the second image being output in a “second direction.”  Appropriate correction is required.

Response to Arguments
Applicant’s arguments filed 3/22/2022, with respect to claims 1-19 have been fully considered but are moot in view new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 10, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (JP2007/136133, translated copy as provided by Japanese Patent Office) in view of Hiraoka et al. (PGPUB Document No. US 2013/0223713).
Regarding claim 1, Fukuda teaches a surgery system comprising (see system disclosed in 0040 and 0044 of Fukuda (Fukuda: FIG.1-4)):
A surgical camera that performs imaging of a biological organ to acquire first image of the biological organ in a first direction (“operation image obtained by a laparoscope (corresponding to the imaging unit),” (Fukuda: 0042). Further, Fukuda discloses “laparoscopy performed mainly for the purpose of the therapy of abdominal organs (the kidney, liver, a bladder, the stomach, the blood vessel that accompanies it, etc.),” which corresponds to “biological organ” as claimed (Fukuda: 0041)); 
And an image processor configured to: (the required processor connected to the imaging, sensor, position detection units (Fukuda: 0030, 0031, 0032) such as to enable processing image information) 
Specify element tissue included in a three-dimensional region being a portion of the biological organ during surgery (a blood vessel region included within the range of a surgical video during laparoscopic surgery performed for the purpose of treatment of an abdominal organ such as the liver (Fukuda: 0041)) on a basis of three-dimensional distribution information of element tissue included in the biological organ (three-dimensional information about the inside of the body (blood vessel region) acquired from an ultrasonic sensor (Fukuda: 0042));
And superimpose a representation of the specified element tissue on the first image of the biological organ (providing an augmented reality presentation of a blood vessel region (Fukuda: 0040-0042)).

However, Fukuda does not expressly teach but Hiraoka teaches a second image of the biological organ in a second direction, orthogonal to the first direction; and output the first image, the second image and the representation of the specified element tissue to be simultaneously displayed (Hiraoka teaches the concept of simultaneously displaying an axial, sagittal and coronal image on the display screen (Hiraoka: 0138, FIG.12). Therefore, applying the teachings of Hiraoka to Fukuda results in displaying the AR presentation of the blood vessel region of Fukuda simultaneously in different views as suggested by Hiraoka.).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Fukuda such as to display the image of the biological organ in the manner taught by Hiraoka, because this enables a better perspective of the region of interest to the observer.

Regarding claim 2, the combined teachings as applied above teaches the surgery system according to claim 1, wherein the three-dimensional region includes a region of the biological organ located on a range of a portion in the first direction (the default/main view at which the medial image (X-ray CT, MRI, or ultrasonic imaging) is taken such as Figure 2 of Fukuda corresponds to the first direction. The range between which the medical image is taken corresponds to the range as claimed).

Regarding claim 9, the combined teachings as applied above teaches the surgery system according to claim 1, wherein the image processor superimposes, on the first image of the biological organ, a representation of at least one of a blood vessel, a nervous plexus, a lymphatic vessel, or a tumor as the element tissue (the overlaid 3D image of the blood vessel region in the intra-operative image obtained by a laparoscope (Fukuda: 0042)).

Regarding claim 10, the combined teachings as applied above teaches the surgery system according to claim 1, wherein the biological organ includes a liver, and the image processor superimposes a representation of a blood vessel as the element tissue on an image of the liver (augmented reality of a vascular region” (Fukuda: 0041)).

Claim(s) 13 and 19 is/are a corresponding processor claim(s) of claim(s) 1 and 11. The limitations of claim(s) 13 and 19 are substantially similar to the limitations of claim(s) 1 and 11.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 13 and 19.

Claim(s) 14 and 16 is/are a corresponding method claim(s) of claim(s) 1 and 11. The limitations of claim(s) 14 and 16 are substantially similar to the limitations of claim(s) 1 and 11.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 14 and 16.

Regarding claim 18, the combined teachings as applied above teaches the image processor according to claim 13, wherein the circuitry is configured to superimpose a region including the element tissue on the second image (providing an augmented reality presentation of a blood vessel region (Fukuda: 0040-0042) in all views of Hiraoka).

Claims 15 and 17 are similar in scope to claim 18.

Claims 3, 4,  6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Hiraoka as applied to the claims above, and further in view of Douglas et al. (PGPUB Document No. US 2019/0227641).
Regarding claim 3, the combined teachings as applied above does not expressly teach but Douglas in combination with Fukuda teaches the surgery system according to claim 2, wherein the image processor generates a range representation indicating a range of the three-dimensional region in the first direction (dimensional measurement markings that can be toggled on/off to facilitate visualize the size of the targeted body part (Douglas: 0035)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the view of Fukuda such as to incorporate measurement markings taught by Douglas, because this facilitates visualizing the size of the targeted body part (Douglas: 0035).

Regarding claim 4, the combined teachings as applied above teaches the surgery system according to claim 3, the range representation includes a representation indicating a range on the second image in the first direction (refer to the different views shown in FIG.7 of Douglas, wherein any of the other viewing angles correspond to the “reference image,” wherein reference lines correspond to the claimed “representation” indicating the range, which also can be displayed in any view including the “first direction”).

Regarding claim 6, the combined teachings as applied above does not expressly teach but Douglas teaches the surgery system according to claim 1, wherein the three-dimensional region includes a region of a portion of the biological organ selected by a user (Douglas teaches the user utilizing a 3D cursor to select a desired portion to be displayed (Douglas: 0031)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Fukuda such that the user is able to select a desired region, because this enables an added level of user customization when viewing medical images.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Hiraoka as applied to the claims above, and further in view of Beach et al. (PGPUB Document No. US 2008/0275340).
Regarding claim 5, the combined teachings as applied above does not expressly teach but Beach teaches the surgery system according to claim 3, wherein a scale along the first direction is displayed on the second image, and the range representation includes a representation of numerical values indicating the range in the first direction (refer to the numerical depth and width range axis (Beach: FIG.2C), which can be applied to a view including the second image).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the range representation include numerical values as taught by Beach, because this further aids the user in sensing the range.

Claims 7, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Hiraoka as applied to the claims above, and further in view of Ozaki et al. (PGPUB Document No. US 2005/0215854).
Regarding claim 7, the combined teachings as applied above does not expressly teach but Ozaki teaches the surgery system according to claim 1, wherein the three-dimensional region includes a region of a portion of the biological organ determined in accordance with a position of a predetermined surgical tool (marking a resected plane in order to resect an organ (Ozaki: 0075-0078, FIG.6-8). Therefore, applying the teachings of Ozaki to Fukuda results in enabling the user to mark a region on the element tissue for resecting).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Fukuda such as to utilize the preoperative planning process of Ozaki, because this visually aids the surgeon in carrying out the required task.

Regarding claim 8, the combined teachings as applied above does not expressly teach but Ozaki teaches the surgery system according to claim 1, wherein the image processor outputs a portion of the representation of the element tissue in an emphasized manner, the portion corresponding to a position of a predetermined surgical tool to be displayed (marking a resected plane in order to resect an organ (Ozaki: 0075-0078, FIG.6-8). Therefore, applying the teachings of Ozaki to Fukuda results in enabling the user to mark a region on the element tissue for resecting. Note the resected plane marking image 107 is displayed differently (Ozaki: FIG.8)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Fukuda such as to utilize the preoperative planning process of Ozaki, because this visually aids the surgeon in carrying out the required task.

Regarding claim 11, the combined teachings as applied above does not expressly teach but Ozaki teaches the surgery system according to claim 1, wherein the image processor further superimposes, on the first image of the biological organ, a representation of element tissue included outside the three-dimensional region, and the representation of the element tissue included outside the three-dimensional region and the representation of the element tissue included in the three-dimensional region are displayed in different manners (applying the resected plane marking teachings of Ozaki to the teachings of Fukuda (see rejection above) results in the augmented reality presentation of a blood vessel region of Fukuda that falls within the plane of Ozaki to be displayed differently. Refer to how the blood vessel image 105 is displayed differently in FIG.8 of Ozaki).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Fukuda such as to utilize the preoperative planning process of Ozaki, because this visually aids the surgeon in carrying out the required task.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Hiraoka as applied to the claims above, and further in view of Yoshida (PGPUB Document No. US 2016/0004917).
Regarding claim 12, Fukuda does not expressly teach but Yoshida teaches the surgery system according to claim 1, wherein the biological organ includes a plurality of types of element tissue, and the image processor superimposes, on the first image of the biological organ, a representation of a type of element tissue selected by a user from among the plurality of types of element tissue (“image R3 may include images of a plurality of focuses and organs. In that case, the image processing apparatus 100 may receive specification of a focus or organ to be output (for example, an input made by a user on the input device 12) and output only the specified focus, organ, or another” (Yoshida 0172)). 
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Fukuda such as to selectively display different organ/body parts as taught by Yoshida, because this enables the user to display appropriate information as needed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616